ORDER
This matter is before the court on appel-lees’ petition for rehearing with suggestion for en banc review to which appellant has responded. Upon the original panel members’ consideration of the rehearing petition, the request was denied.
The suggestion for rehearing en banc and appellant’s response were transmitted to all of the judges of the court who are in regular active service. See Fed. R. App. P. 35. A poll was requested. A majority of the active judges voted, however, to deny the request for en banc review. Judges Tacha, Baldock, Brorby, and Kelly voted to grant the en banc suggestion.
Although the request for rehearing is denied, the panel has determined, on its *1202own motion, that the original decision filed on July 31, 2000 [220 F.3d 1200], shall be amended. Consequently, the original opinion is withdrawn. The amended opinion shall be filed forthwith.
The panel has taken appellant’s requests for attorney’s fees and costs under advisement.